Title: John Adams to Duncan Ingraham Jr., 22 February 1784
From: Adams, John
To: Ingraham, Duncan Jr.


        
          Dear Sir.
          The Hague Feby: 22d. 1784.
        
        I am ashamed to have, let your Letter remain so long unanswered— I did not know untill I rec’d it that you had paid for me the Rent or sent so many Parcells to America. There is a small Difference between your Account and mine, but your’s may be the right one. if you can find it, consistent to come with Mrs: Ingraham and my friend Duncan and take a Dinner with me, or alone, I will pay you the Ballance here. if not I will write to Messrs: Willinks, Van Staphorsts & de la Lande & Fynje to pay you and take your Receipt, upon your Account, Copy of which you will be so good as to leave, with them to send to me with a Receipt upon it.
        I wish you and your Family all Happiness and particularly, a pleasant Voyage, whenever you go.
        with much Esteem &c
      